DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-5, 7, 9, 12-14 and 16-17 have been examined in this application. Claims 1, 9 and 16 are amended. Claims 6, 8, 10-11 and 15 are cancelled. This is a Final Office Action in response to Arguments and Amendments filed on 3/10/2022.   

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Examiner’s Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given on May 27, 2022 in a phone call with Carlos E. Duarte-Guevara. 
Examiner’s Note: The examiner’s amendment is in response to claims filed on 3/10/2022 which have been entered in this Allowability Notice.  
Amendments to Claim 1:  
A method for predicting a travel time of a vehicle on a trajectory consisting of one or more links of unbounded length within a network of the arterial roads, the method comprising: 
collecting information of trajectories of one or more probe vehicles periodically using Global Positioning System (GPS) technology over a period of time, wherein the one or more probe vehicles are plying around the network of the arterial roads and the network of arterial roads having one or more links; 
collecting information of neighborhood structure for each link of the one or more links of the network of the arterial roads, wherein the information of neighborhood structure for the link includes information on downstream links and upstream links of the link; 
capturing spatio-temporal dependencies between each link and its neighbors of the network of the arterial roads using a transition conditional probability distribution (CPD), wherein the captured spatio-temporal dependencies are modelled as a discrete-time dynamical system and at each time step (t), a link of the network of the arterial roads is represented by a state as congested or uncongested in a Dynamic Bayesian Network (DBN) model as a data- driven probabilistic model; 
learning one or more parameters of the data-driven probabilistic model using an expectation maximization method, wherein the learning of the one or more parameters is based on the collected information of the trajectories of the one or more probe vehicles traversed within the network of the arterial roads, the information of neighborhood structure of each link and the captured spatio-temporal dependencies between each link of the network of the arterial roads; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 3 Serial Number: 15/909,566 Filing Date: March 01, 2018 
collecting real time information of trajectories of the one or more probe vehicles using the GPS technology and generating synthetic data based on a road network containing links along with corresponding lengths, the neighborhood structure, and the transition CPD governing congestion state transitions of individual links at each time step; and 
predicting the travel time of the vehicle on the trajectory consisting of the one or more links of the unbounded length within the network of the arterial roads using the real time information of trajectories of the one or more probe vehicles, the one or more learnt parameters of the data-driven probabilistic model and a particle filtering technique, wherein the one or more learnt parameters are parameters of the transition CPD and of an observation CPD and are used for predicting travel time of the vehicle on a trajectory along a route of the unbounded length using a temporal structure of the DBN, wherein the prediction of travel time comprises of: 
sequentially segmenting the trajectory of the vehicle starting from its beginning in such a way that an expected travel time of every segment except last segment is exactly [Symbol font/0x44] units of time, wherein the [[[Symbol font/0x44]-units]] [Symbol font/0x44] units of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another, and determining a travel time distribution as a mixture of Gaussians and the number of components in the mixture of Gaussians is based on the length of the trajectory, and each component's probability weight is based on the state of individual links, and particles from the particle filtering technique are grown by one step to compute a vector of mixture weights of the mixture of Gaussians;
continuing the process of segmenting on a remaining trajectory with the end of a first segment as a new start position, and all particles are grown by one step and terminating the process of segmenting with a last segment consuming a time less than [Symbol font/0x44] units of time; and AMENDMENT AND RESPONSE UNIDER 37 C.F.R § 1.116Page 4 Serial Number: 15/909,566 Filing Date: March 01, 2018 
adding the travel time consumed by each segment to get a total mean travel time of the vehicle is expected to travel along the trajectory.
Amendments to Claim 9 
 	A system for predicting travel time of a vehicle on a trajectory consisting of one or more links of unbounded length within a network of arterial roads, the system comprising: 
	a memory with a set of instructions
	a processor communicatively coupled with the memory; 
	a plurality of probe vehicle data collection module, coupled to the processor, configured to collect information of trajectories of one or more probe vehicles periodically using Global Positioning System (GPS) technology over a period of time, wherein the one or more probe vehicles are plying around the network of the arterial roads and the network of arterial roads having one or more links
a neighborhood structure data collection module, coupled to the processor, configured to collect information of neighborhood structure for each link of the one or more links of the network of the arterial roads, wherein the information of neighborhood structure for the link includes information on downstream links and upstream links of the link; 
a spatio-temporal capturing module, coupled to the processor, configured to capture spatio-temporal dependencies between each link and its neighbors of the network of the arterial roads using a transition conditional probability distribution (CPD), wherein the captured spatio-temporal dependencies are modelled as a discrete-time dynamical system and at each time step (t), a link of the network of the arterial roads is represented by a state as congested or uncongested in a Dynamic Bayesian Network (DBN) model as a data- driven probabilistic model; 
a learning module, coupled to the processor, configured to learn one or more parameters of the data-driven probabilistic model using an expectation maximization method, wherein the learning of the one or more parameters is based on the collected information of the trajectories of the one or more probe vehicles traversed within the network of the arterial roads, the information of neighborhood structure of each link and the captured spatio-temporal dependencies between each link of the network of the arterial roads; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 3 Serial Number: 15/909,566 Filing Date: March 01, 2018 
a probe vehicle data collection module, coupled to the processor, configured to collect real time information of trajectories of the one or more probe vehicles using the GPS technology and generating synthetic data based on a road network containing links along with corresponding lengths, the neighborhood structure, and the transition CPD governing congestion state transitions of individual links at each time step; and 
a prediction module, coupled to the processor, configured to predict the travel time of the vehicle on the trajectory consisting of the one or more links of the unbounded length within the network of the arterial roads using the real time information of trajectories of the one or more probe vehicles, the one or more learnt parameters of the data-driven probabilistic model and a particle filtering technique, wherein the one or more learnt parameters are parameters of the transition CPD and of an observation CPD and are used for predicting travel time of the vehicle on a trajectory along a route of the unbounded length using a temporal structure of the DBN, the prediction module is further configured to: 
sequentially segmenting the trajectory of the vehicle starting from its beginning in such a way that an expected travel time of every segment except last segment is exactly [Symbol font/0x44] units of time, wherein the [[[Symbol font/0x44]-units]] [Symbol font/0x44] units of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another, and determining a travel time distribution as a mixture of Gaussians and the number of components in the mixture of Gaussians is based on the length of the trajectory, and each component's probability weight is based on the state of individual links, and particles from the particle filtering technique are grown by one step to compute a vector of mixture weights of the mixture of Gaussians;
continuing the process of segmenting on a remaining trajectory with the end of a first segment as a new start position, and all particles are grown by one step and terminating the process of segmenting with a last segment consuming a time less than [Symbol font/0x44] units of time; and AMENDMENT AND RESPONSE UNIDER 37 C.F.R § 1.116Page 4 Serial Number: 15/909,566 Filing Date: March 01, 2018 
add the travel time consumed by each segment to get a total mean travel time of the vehicle is expected to travel along the trajectory.
Amendments to Claim 16
	 A non-transitory computer readable medium storing one or more instructions which when executed by a processor on a system, cause the processor to perform method for predicting travel time of a vehicle on a trajectory consisting of one or more links of unbounded length within a network of the arterial roads, wherein the one or more instructions comprising:
collecting information of trajectories of one or more probe vehicles periodically using Global Positioning System (GPS) technology over a period of time, wherein the one or more probe vehicles are plying around the network of the arterial roads and the network of arterial roads having one or more links; 
collecting information of neighborhood structure for each link of the one or more links of the network of the arterial roads, wherein the information of neighborhood structure for the link includes information on downstream links and upstream links of the link; 
capturing spatio-temporal dependencies between each link and its neighbors of the network of the arterial roads using a transition conditional probability distribution (CPD), wherein the captured spatio-temporal dependencies are modelled as a discrete-time dynamical system and at each time step (t), a link of the network of the arterial roads is represented by a state as congested or uncongested in a Dynamic Bayesian Network (DBN) model as a data- driven probabilistic model; 
learning one or more parameters of the data-driven probabilistic model using an expectation maximization method, wherein the learning of the one or more parameters is based on the collected information of the trajectories of the one or more probe vehicles traversed within the network of the arterial roads, the information of neighborhood structure of each link and the captured spatio-temporal dependencies between each link of the network of the arterial roads; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 3 Serial Number: 15/909,566 Filing Date: March 01, 2018 
collecting real time information of trajectories of the one or more probe vehicles using the GPS technology and generating synthetic data based on a road network containing links along with corresponding lengths, the neighborhood structure, and the transition CPD governing congestion state transitions of individual links at each time step; and 
predicting the travel time of the vehicle on the trajectory consisting of the one or more links of the unbounded length within the network of the arterial roads using the real time information of trajectories of the one or more probe vehicles, the one or more learnt parameters of the data-driven probabilistic model and a particle filtering technique, wherein the one or more learnt parameters are parameters of the transition CPD and of an observation CPD and are used for predicting travel time of the vehicle on a trajectory along a route of the unbounded length using a temporal structure of the DBN, wherein the prediction of travel time comprises of: 
sequentially segmenting the trajectory of the vehicle starting from its beginning in such a way that an expected travel time of every segment except last segment is exactly [Symbol font/0x44] units of time, wherein the [[[Symbol font/0x44]-units]] [Symbol font/0x44] units of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another, and determining a travel time distribution as a mixture of Gaussians and the number of components in the mixture of Gaussians is based on the length of the trajectory, and each component's probability weight is based on the state of individual links, and particles from the particle filtering technique are grown by one step to compute a vector of mixture weights of the mixture of Gaussians;
continuing the process of segmenting on a remaining trajectory with the end of a first segment as a new start position, and all particles are grown by one step and terminating the process of segmenting with a last segment consuming a time less than [Symbol font/0x44] units of time; and AMENDMENT AND RESPONSE UNIDER 37 C.F.R § 1.116Page 4 Serial Number: 15/909,566 Filing Date: March 01, 2018 
adding the travel time consumed by each segment to get a total mean travel time of the vehicle is expected to travel along the trajectory.

Reasons for Allowance
The following is examiner’s stated reason for allowance: 
The prior art Holfeitner (Non-Patent Literature, “Arterial travel time forecast with streaming data: A hybrid approach of flow modeling and machine learning”) discloses collecting information of trajectories of one or more probe vehicles as they ply around a network of arterial roads, collecting information of neighborhood structure including downstream links and upstream links, capturing spatio-temporal dependencies and representing links as congested or uncongested. Furthermore, Holfeitner discloses learning parameters based on the collected information of the probe vehicles, the neighborhood structure and the spatio-temporal dependencies. Finally Holfeitner discloses that travel time prediction can be based on collected real-time information and the learnt parameters considering congestion state transitions. 
The prior art Okude et al. (US 2006/0287818 A1) discloses that travel time prediction can include segmenting a trajectory from its beginning in such a way that every segment except the last is a set amount of time and adding the travel time consumed by each segment to get the travel time prediction. 
The prior art Holfeitner (Non-Patent Literature, “Arterial travel time forecast with streaming data: A hybrid approach of flow modeling and machine learning”) and Okude et al. (US 2006/0287818 A1) fail to teach the specific details of the travel time prediction, as interpreted in the 35 U.S.C. 112(b) section above, including using parameters of both a conditional probability distribution and a transition probability distribution to predict the travel time by segmenting the trajectory into units of time and  determining a travel time distribution as a mixture of Gaussians where the number of components in the mixture of Gaussians is based on the length of the trajectory and each component’s probability weight is based on the congestion state of the individual link. In particular, the prior art does not disclose performing these steps and adding the travel time consumed by each segment to get a total mean travel time as the predicted travel time. 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669